Case: 17-11342      Document: 00515607463           Page: 1     Date Filed: 10/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 19, 2020
                                    No. 17-11342                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Victor Manuel Solorzano, also known as Victor Solorzano,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:16-CR-283-1


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Defendant Victor Manual Solorzano was convicted by a jury for drug
   trafficking, assaulting two federal officers, and using a firearm in relation to a
   crime of violence. Appearing pro se, Solorzano now challenges his conviction
   and 567-month sentence. For the reasons that follow, we AFFIRM his




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-11342     Document: 00515607463           Page: 2   Date Filed: 10/19/2020




                                    No. 17-11342


   conviction but VACATE his sentence and REMAND for further
   proceedings.
                               I. BACKGROUND
          In November 2014, agents with the Department of Homeland
   Security, Homeland Security Investigations (HSI) were investigating a drug
   smuggling operation. The officers directed their attention toward Solorzano
   following his encounter with a known suspect.
          In October 2015, officers witnessed Solorzano meeting with unknown
   individuals in parking lots on two separate occasions, prompting them to
   initiate a traffic stop. They detained Solorzano when he failed to provide a
   valid driver’s license and, upon searching his vehicle, discovered mobile
   devices, a handgun, and some United States currency. A K-9 unit alerted
   positive for narcotics, but Solorzano was ultimately released.
          Following the traffic stop, three HSI task force officers—Shannon
   McFarland, Michael Bali, and Joe Swanson—were assigned to the case to
   investigate Solorzano. Swanson obtained an order from a Texas judge to
   place a tracking device on Solorzano’s vehicle based on reasonable suspicion
   of criminal activity. McFarland then dropped Bali off in front of Solorzano’s
   residence so that he could install the device on Solorzano’s vehicle.
          Bali installed the device without mishap, and Swanson arrived to pick
   him up. But as Bali walked towards Swanson’s vehicle, Solorzano appeared,
   assault rifle in hand, alongside his cousin, Edgar Solorzano (“Edgar”). After
   a brief verbal exchange, Solorzano shot at Bali, wounding him and shattering
   the rear window of Swanson’s vehicle. Solorzano continued to shoot at the
   two officers as they sped away. The tracking device was never activated.
          Throughout this encounter, McFarland, Bali, and Swanson drove
   unmarked vehicles, wore plain clothes, and never informed Solorzano that




                                         2
Case: 17-11342        Document: 00515607463             Page: 3      Date Filed: 10/19/2020




                                         No. 17-11342


   they were law enforcement. Edgar testified at trial that he and Solorzano did
   not know they were firing at law enforcement officers.                     Bali himself
   recognized on cross-examination that Solorzano had no reason to believe
   they were officers.
           Police later searched Solorzano’s home, where they found
   methamphetamine. Edgar was arrested shortly thereafter. He identified
   Solorzano as a methamphetamine dealer, and stated that Solorzano obtained
   the narcotics from “the Mexicans.”                   Solorzano was charged and
   subsequently arraigned on the following charges:                        possession of
   methamphetamine with intent to distribute and aiding and abetting (Count 1
   under 21 U.S.C. §§ 2, 841(a)(1) and (b)(1)(C)); two counts of assault on a
   federal officer and aiding and abetting (Counts 3 and 5 under 18 U.S.C.
   § 111(b)); and two counts of using, carrying, brandishing, and discharging a
   firearm during and in relation to a crime of violence and aiding and abetting
   (Counts 4 and 6 under 18 U.S.C. § 924(c)(1)(C)(i)). 1
           Following a three-day trial in April 2017, a jury found Solorzano guilty
   of these charges.       On November 2, 2017, the district court sentenced
   Solorzano to 567 months’ imprisonment—147 months for counts 1, 3, and 5
   to be served concurrently, 10 years for Count 4 to be served consecutively,
   and 25 years for Count 6 to be served consecutively—followed by five years’
   supervised release. Solorzano timely appealed.
                                      II. ANALYSIS
           Solorzano brings a host of claims challenging his conviction and
   sentence. First, he contends the district court plainly erred by failing to hold
   the traffic stop of his vehicle and installation of the traffic device violated his


           1
             Solorzano was also charged with possession of a firearm in furtherance of a drug
   trafficking crime (Count 2), but he was found not guilty.




                                               3
Case: 17-11342      Document: 00515607463            Page: 4    Date Filed: 10/19/2020




                                      No. 17-11342


   Fourth Amendment rights. He also argues the evidence was insufficient to
   convict him for assault of a federal officer, and that the Government failed to
   provide him relevant material to this charge in violation of Brady. Last, he
   challenges three of the sentencing enhancements imposed. We address each
   issue in turn.
   A. Fourth Amendment Claims
          Solorzano first argues that the district court erred by failing to
   suppress evidence deriving from both the traffic stop and placement of the
   tracking device, on the ground that those events violated his Fourth
   Amendment rights. Because Solorzano did not object to the admission of this
   evidence at trial, we review for plain error. United States v. Knezek, 964 F.2d
394, 399 (5th Cir. 1992). Solorzano must identify (1) a forfeited error, (2) that
   is clear and obvious, and (3) that affected his substantial rights. United States
   v. Abbate, 970 F.3d 601, 606 (5th Cir. 2020) (per curiam). “If he satisfies
   those three requirements, we may, in our discretion, remedy the error, but
   ‘only if the error seriously affect[s] the fairness, integrity or public reputation
   of judicial proceedings.’” Id. (quoting Puckett v. United States, 556 U.S. 129,
   135, 129 S. Ct. 1423, 173 (2009)).
          The Fourth Amendment protects against “unreasonable searches and
   seizures.”    U.S. CONST. amend. IV.         “The stopping of a vehicle and
   detention of its occupants constitutes a ‘seizure’ under the Fourth
   Amendment.” United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004)
   (en banc). This court analyzes traffic stops using the framework set forth in
   Terry v. Ohio, 392 U.S. 1 (1968). “Under the two-part Terry reasonable
   suspicion inquiry, we ask whether the officer’s action was: (1) ‘justified at its
   inception’; and (2) ‘reasonably related in scope to the circumstances which
   justified the interference in the first place.’” United States v. Lopez-Moreno,
   420 F.3d 420, 430 (5th Cir. 2005). This court assesses the “‘totality of the




                                           4
Case: 17-11342       Document: 00515607463          Page: 5    Date Filed: 10/19/2020




                                     No. 17-11342


   circumstances’ . . . to see whether the detaining officer has a ‘particularized
   and objective basis’ for suspecting legal wrongdoing.” United States v.
   Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 750 (2002).
          Solorzano does not identify any evidence that actually derived from
   the traffic stop. In any event, the traffic stop was lawful. See United States v.
   Powell, 732 F.3d 361, 372 (5th Cir. 2013) (reasonable suspicion of drug crime
   justified traffic stop).
          Solorzano’s Fourth Amendment claim objecting to the tracking
   device fares no better. He contends that the state order to place the tracking
   device on his vehicle was not valid because it was based on reasonable
   suspicion rather than probable cause. Even assuming arguendo that the state
   order was not a valid warrant, Solorzano has not demonstrated that the
   district court clearly erred by failing to exclude the Government’s evidence
   of his assault. Solorzano is correct, of course, that any evidence derived from
   a Fourth Amendment violation must be disregarded under the fruit-of-the-
   poisonous-tree doctrine. See United States v. Cotton, 722 F.3d 271, 278 (5th
   Cir. 2013). Nonetheless, derivative evidence “may be sufficiently attenuated
   from the Fourth Amendment violation even where the violation is a but-for
   cause of the discovery of the evidence.” United States v. Mendez, 885 F.3d
899, 909 (5th Cir. 2018).
          Solorzano cannot point to any evidence directly procured from the
   tracking device because it was never used. And to the extent Solorzano
   argues that his subsequent attack on Bali and Swanson stems from the
   tracking device and must be suppressed, he cites no case law for the dubious
   proposition that a defendant’s life-threatening assault on law enforcement
   officers should be excluded because they installed a warrantless tracking
   device. See United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010) (a claim




                                          5
Case: 17-11342      Document: 00515607463           Page: 6    Date Filed: 10/19/2020




                                     No. 17-11342


   that is “novel” and “not entirely clear under the existing case authority” is
   “doom[ed] . . . for plain error”). His claim fails.
   B. Sufficiency of the Evidence and Brady Violation
          Solorzano next challenges the sufficiency of the evidence to uphold
   his conviction under 18 U.S.C. § 111(b). Section 111(b) forbids, in pertinent
   part, the assault of a federal officer with a deadly weapon while the officer is
   engaged in or on account of the performance of official duties. See §§ 111(a),
   (b). Solorzano timely moved for a judgment of acquittal. As such, we review
   his challenge de novo. United States v. Tinghui Xie, 942 F.3d 228, 234 (5th
   Cir. 2019). Although our review is de novo, this standard is highly deferential
   to the verdict, and “the relevant question is whether . . . any rational trier of
   fact could have found the essential elements of the crime beyond a reasonable
   doubt.” Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
   2789 (1979)).
          A state officer “acting in cooperation with federal officers in a federal
   operation when he was assaulted . . . easily fits within the coverage of
   §[] 111.” United States v. Hooker, 997 F.2d 67, 74 (5th Cir. 1993). The officer
   must be “acting within the scope of what he is employed to do as
   distinguished from engaging in a personal frolic of his own.” United States v.
   Lopez, 710 F.2d 1071, 1074 (5th Cir. 1983) (cleaned up).            “Generally
   speaking, a federal officer engaged in performing the function in which
   employed, in good faith and colorable performance of his duty, even if
   effecting an arrest without probable cause, is still engaged in the performance
   of his official duties . . . and is protected from interference or assault.” Id.
   (cleaned up). After reviewing the trial testimony of McFarland, Bali, and
   Swanson, which documented their roles in the federal investigation, we hold
   that the jury had sufficient evidence to conclude the officers were acting in
   their capacities as HSI task force officers.




                                           6
Case: 17-11342        Document: 00515607463              Page: 7       Date Filed: 10/19/2020




                                          No. 17-11342


           Relatedly, Solorzano brings a Brady claim, arguing the Government
   hid documents showing Swanson, Bali, and McFarland were not acting as
   federal officers when they placed the tracking device. 2 Because Solorzano
   did not raise this issue before the district court, we review for plain error. 3
   United States v. Rounds, 749 F.3d 326, 337 (5th Cir. 2014).
           Brady holds that the prosecution’s suppression of evidence favorable
   to the accused and material to either guilt or punishment violates a
   defendant’s due process rights. Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct.
1194, 1196–97 (1963). Evidence is material if there is a reasonable probability
   that the result of the proceeding would have been different had the
   prosecution disclosed the evidence. Trial evidence here revealed that the
   officers in question obtained the order for the tracking device and installed it
   while investigating Solorzano as part of the HSI task force. Contrary to
   Solorzano’s contention, the documents in question do not support his
   position that the officers were not acting as federal officers during this time.
   Because the documents do not pose a reasonable probability of a different
   outcome, Solorzano’s Brady claim is without merit.




           2
              The documents in question include a form designating Bali, Swanson, and
   McFarland as customs officers; a memorandum of understanding between United States
   Immigration and Customs Enforcement (ICE) and the “sponsoring agency” for the three
   officers; an ICE directive outlining its policies for customs officers; and communications
   between the three officers and their task force regarding the procurement and placement
   of the tracking device.
           3
             This court has previously declined to review Brady claims that were not raised in
   the district court. See, e.g., United States v. Rice, 607 F.3d 133, 142 (5th Cir. 2010). But
   other cases have opted to review Brady claims raised for the first time on appeal for plain
   error. See, e.g., United States v. Rounds, 749 F.3d 326, 337 (5th Cir. 2014). Because
   Solorzano’s claim fails regardless, we need not resolve this tension here.




                                                7
Case: 17-11342      Document: 00515607463           Page: 8   Date Filed: 10/19/2020




                                     No. 17-11342


   C. U.S.S.G. § 3A1.2(b): The Official Victim Enhancement
          Solorzano asserts the district court erred in imposing a six-level,
   official victim enhancement under U.S.S.G. § 3A1.2(b) when calculating the
   guideline range for Counts 3 and 5 (the assaults on Bali and Swanson). Again,
   Solorzano did not object in the district court, so we apply plain error review.
   United States v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir. 2012).
          Section 2A2.2, which governs aggravated assault, mandates a two-
   level increase when a defendant was convicted under § 111(b) for assault of a
   federal officer, as Solorzano was. See § 2A2.2(b)(7). Comment 4 to § 2A2.2,
   “Application of Official Victim Adjustment,” instructs: “If subsection
   (b)(7) applies, § 3A1.2 (Official Victim) also shall apply.” § 2A2.2 comment.
   (n.4). Section 3A1.2, in turn, states in relevant part:
          (a) If (1) the victim was (A) a government officer or employee
          . . . and (2) the offense of conviction was motivated by such
          status, increase by 3 levels.
          (b) If subsection (a)(1) and (2) apply, and the applicable
          Chapter Two guideline is from Chapter Two, Part A (Offenses
          Against the Person), increase by 6 levels.
          All parties agreed, and the district court acknowledged, that Solorzano
   did not meet the criteria of § 3A1.2(a)(2). He did not know Bali and Swanson
   were federal officers when he shot at them, and therefore could not have been
   motivated by their official status. Even so, the district court read comment 4
   to mean that the enhancement under § 3A1.2 applied regardless whether
   Solorzano met its criteria.
          This reading is incorrect. The “most natural reading” of comment 4
   is that § 3A1.2 applies, provided the obvious caveat that its criteria are met.
   United States v. Bustillos-Pena, 612 F.3d 863, 867 (5th Cir. 2010) (adopting
   the most natural reading of the sentencing guidelines and its commentary).
   And although we have not addressed this language previously, we have made



                                          8
Case: 17-11342        Document: 00515607463              Page: 9       Date Filed: 10/19/2020




                                          No. 17-11342


   clear that an enhancement under § 3A1.2, when instructed by § 2A2.2(b),
   necessitates that the defendant be motivated by officer status. In United
   States v. Williams, 520 F.3d 414, 422–24 (5th Cir. 2008), the district court
   imposed a § 3A1.2(b) enhancement after imposing a two-level § 2A2.2(b)
   enhancement (much like here). The defendant argued that the court erred
   in imposing the enhancement because he was not motivated by the victim’s
   official status. Id. at 424. The court rejected his argument—not because the
   defendant did not have to meet the criteria of § 3A1.2(b), but rather because
   the court found he was motivated by the officer’s official status. Id.
           Because Solorzano was not motivated by Bali’s and Swanson’s official
   status, we hold the district court erred in imposing the six-level § 3A1.2(b)
   enhancements. We further hold the error was plain or obvious, because the
   guidelines’ language explicitly requires knowledge. See United States v.
   Maturin, 488 F.3d 657, 663 (5th Cir. 2007) (finding plain error when “plain
   statutory language” makes resolution of issue “indisputably clear”).
           And so we turn to the third prong of plain error review: whether the
   error affected Solorzano’s substantial rights.               “When a defendant is
   sentenced under an incorrect Guidelines range . . . the error itself can, and
   most often will, be sufficient to show” an effect on his substantial rights.
   Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016). Removing the
   § 3A1.2(b) enhancements would lower Solorzano’s applicable guidelines
   range for Counts 1, 3, and 5 from the current range of 135–168 months of
   imprisonment to 97–121 months of imprisonment. 4                        Such an error


           4
             The calculation is as follows. Without the six-level increase from § 3A1.2, the
   adjusted offense level for Group 2 (i.e., Count 3) is lowered from 27 to 21, and for Group 3
   (i.e., Count 5), lowered from 22 to 16. Group 1 (i.e., Count 1) would have an adjusted
   offense level of 30—nine levels higher than Group 2 and 14 levels higher than Group 3.
   Because Groups 2 and 3 are nine or more levels less serious than Group 1 (the group with
   the highest level), neither group receives any units for computing the combined offense




                                                9
Case: 17-11342        Document: 00515607463                Page: 10        Date Filed: 10/19/2020




                                            No. 17-11342


   substantially affected his rights. As for the fourth and final prong, the
   Supreme Court has made clear that “[i]n the ordinary case, . . . the failure to
   correct a plain Guidelines error that affects a defendant’s substantial rights
   will seriously affect the fairness, integrity, and public reputation of judicial
   proceedings.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1911 (2018).
   We thus vacate Solorzano’s sentence on Counts 3 and 5 and remand so that
   he may be resentenced under the appropriate Guidelines.
   D. U.S.S.G. § 2D1.1(b)(5): The Importation Enhancement
           Solorzano argues that the district court erred by imposing the
   § 2D1.1(b)(5) importation enhancement when calculating the Guidelines
   applicable to Count 1. Section 2D1.1(b)(5) mandates a two-level increase
   when the offense involved the importation of methamphetamine. Solorzano
   asserts there was no evidence that the methamphetamine in question was
   imported from Mexico. Because Solorzano objected to this enhancement
   below, we review the district court’s factual finding for clear error. United
   States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). “There is no
   clear error if the district court’s finding is plausible in light of the record as a
   whole.” Id.
           Solorzano relies on United States v. Nimerfroh, 716 F. App’x 311, 313,
   316 (5th Cir. 2018), an unpublished decision where this court held that a
   defendant’s statements that he was “dealing with the ‘cartel,’” absent
   further context, was not enough to support an importation enhancement
   under § 2D1.1(b)(5). Solorzano reasons there is similarly not enough context



   level. See § 3D1.4(c). Solorzano would therefore have 1.0 units, rather than the current
   2.5, and would not receive an increase pursuant to § 3D1.4 of the Guidelines. With a total
   offense level of 30, and a criminal history category of I, the Guidelines dictate a range of 97-
   121 months. See U.S.S.G. Ch. 5, Pt. A (Sentencing Table). We recognize, of course, that
   this is not much of a reduction all things considered, as Solorzano’s sentence is substantial.




                                                 10
Case: 17-11342      Document: 00515607463             Page: 11     Date Filed: 10/19/2020




                                       No. 17-11342


   here. Not so. In overruling Solorzano’s objection, the district court observed
   that officers testified to witnessing Solorzano meeting with a known suspect
   in an investigation centered on narcotics “coming through the border.” The
   court also pointed to Edgar’s statements in the Presentence Report—
   specifically, that Solorzano had “obtained methamphetamine from ‘the
   Mexicans’” and had referred to his source as the “wetbacks.” The court
   explained the latter term was a “derogatory or pejorative term for a Mexican
   National,” and concluded Solorzano “was aware that the methamphetamine
   was being deported [sic] from Mexico.” From this record, the district court’s
   finding is certainly plausible, and there is no clear error as a result.
   E. Mandatory Consecutive Sentence for Second § 924(c)(1) Conviction
          Finally, Solorzano challenges the 25-year mandatory consecutive
   sentence for Count 6, his second § 924(c)(1) conviction. The Supreme
   Court in Deal v. United States, 508 U.S. 129, 133, 113 S. Ct. 1993, 1997 (1993)
   held that the 25-year mandatory minimum under § 924(c) applies when a
   defendant is convicted of multiple § 924(c) counts in a single proceeding.
   Recognizing that we are bound by Supreme Court precedent, Solorzano
   raises two new arguments on appeal; we review for plain error. United States
   v. Nesmith, 866 F.3d 677, 679 (5th Cir. 2017).
          First, he attempts to distinguish Deal, arguing that his case poses the
   novel scenario in which the two § 924(c)(1) violations were committed
   during the same criminal transaction. 5 But neither Deal nor this court
   distinguishes convictions that occurred during the same transaction. See
   United States v. Houston, 625 F.3d 871, 874 (5th Cir. 2010) (imposing the 25-




          5
            Solorzano also preserves his argument before the district court that Deal was
   wrongly decided.




                                             11
Case: 17-11342     Document: 00515607463             Page: 12   Date Filed: 10/19/2020




                                      No. 17-11342


   year mandatory minimum sentence under § 924(c)(1)(C) for crimes
   committed in the same criminal transaction, a carjacking).
          Second, Solorzano turns to § 403 of the First Step Act of 2018,
   contending it applies retroactively because his sentence is on appeal. Section
   403 amended § 924(c)(1), so that “to trigger the 25-year minimum, the
   defendant must have been convicted of a § 924(c)(1) offense in a prior,
   separate prosecution.” United States v. Gomez, 960 F.3d 173, 176 (5th Cir.
   2020). Section 403 explicitly states, however, that it will “apply to any
   offense that was committed before the date of enactment of this Act
   [December 21, 2018], if a sentence for the offense has not been imposed as of such
   date of enactment.” First Step Act of 2018, Pub. L. No. 115-391, § 403(b),
   132 Stat. 5194, 5222 (emphasis added). “A sentence is ‘imposed’ when the
   district court pronounces it, not when the defendant exhausts his appeals.”
   Gomez, 960 F.3d at 177.        The district court sentenced Solorzano on
   November 2, 2017, over a year before the Fair Sentencing Act was enacted.
   For these reasons, we affirm the district court’s sentence on Count 6.
                                III. CONCLUSION
          Based on the foregoing, Solorzano’s conviction is AFFIRMED.
   Because the district court plainly erred in applying the sentence
   enhancement under § 3A1.2(b) for Counts 3 and 5, Solorzano’s sentence is
   VACATED.           We REMAND for resentencing consistent with this
   opinion.




                                          12